Third District Court of Appeal
                               State of Florida

                      Opinion filed November 24, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1189
                     Lower Tribunal No. 18-15508 CC
                           ________________


                              City of Miami,
                                  Appellant,

                                     vs.

            United Automobile Insurance Company,
                                  Appellee.



     An appeal from a non-final order from the County Court for Miami-Dade
County, Myriam Lehr, Judge.

      Victoria Méndez, City Attorney, and Eric J. Eves, Assistant City
Attorney, for appellant.

      Law Offices of Gary Kornfield, P.A., and Gary Kornfield (Hollywood),
for appellee.


Before SCALES, HENDON, and MILLER, JJ.

     PER CURIAM.
     Affirmed. See § 627.7405(1), Fla. Stat. (2021); Lee Cnty. Sch. Bd. v.

State Farm Mut. Auto. Ins. Co., 276 So. 3d 352, 356 (Fla. 2d DCA 2019).




                                    2